Citation Nr: 0503017	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  94-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a disability manifested 
by memory loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to the 
benefit currently sought on appeal.  In February 1996, the 
Board denied the claim, finding it was not well grounded.  
The veteran filed a timely appeal of the decision with the 
United States Court of Appeal for Veterans Claims (Court).  
In April 1999, the Court granted a Joint Motion for Remand 
and the claim was returned to the Board.  In February 2000, 
the Board remanded the claim for further development.  Such 
development was undertaken and the claim was returned the 
Board.  In October 2003, the Board again remanded the claim 
for development.  It was recertified to the Board in November 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2000, the Board remanded the claim to afford the 
veteran a VA examination to determine the nature and extent 
of any disorder manifested by loss of memory.  The examiner 
was requested to render an opinion as to whether any memory 
loss disorder diagnosed was at least as likely as not related 
to exposure to low grade radiation, toxic wastes, or the sun 
while the veteran was in service.  In September 2000, the 
veteran underwent a full psychological assessment.  The Board 
notes that the report of this examination is dated in October 
2000.  In his summary of results, the examiner noted that the 
veteran shows some memory problems, specifically in the areas 
of memory for designs when tested by reproduction and verbal 
recognition memory.  The examiner did not, however, offer an 
opinion as to whether such memory problems were related to 
the exposures mentioned above.  Therefore, the Board finds 
that an addendum is necessary to clarify the findings of the 
examiner. 

Since it is necessary to remand this claim for the reasons 
stated above, the Board also observes that the veteran has 
had regular treatment at the White River Junction VA Medical 
Center in Vermont.  The RO should ensure any available 
outpatient records are associated with the claims file. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the October 2000 VA psychological 
assessment, or another VA examiner if this 
individual is unavailable for an addendum.  
The examiner is requested again to review the 
claims folder in order to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's memory loss problems are 
related to exposure to low grade radiation, 
toxic wastes, or the sun while in service.  
Attention is invited to the veteran's 
pictorial account of his duties on the U.S.S. 
Calhoun County, submitted in July 1993.  If 
another examination is deemed necessary by 
the examiner, it should be conducted.  The 
examiner's review of the claims folder should 
be so noted in the addendum.  A complete 
rationale for any opinion expressed also 
should be included.  

3.  The RO should obtain copies of all VA 
medical records not currently associated with 
the claims file, to include outpatient 
clinical records from the White River 
Junction VA Medical Center and associated 
outpatient care centers, dated from September 
2004 to the present.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

